DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 4, line 13 of the specification recites the word “secu8ring” which should be changed to “securing”.  
Appropriate correction is required.

Claim Objections
Claim 2 and 3 are objected to because of the following informalities: 
Claim 2, line 2 recites the limitation “press fitting roller bearings” which should be changed to “press fitting the roller bearings”.
Claim 3, line 5 recites the limitation “t5he first and second sides” which should be changed to “the first and second sides”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 1 recites the limitation “the frame of claim 4”. A claim cannot depend from itself; therefore rendering the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DazeCars.
claim 3, DazeCars discloses a frame for a roller spring perch (Fig. titled ‘Aftermarket Spring Perches’), comprising:
a bracket having a first region for interfacing to a compression spring (implicit from title ‘spring perch’), a first side extending at a right angle to the first region along a first edge of the first region, and a second side extending at a right angle to the first region along a second edge of the first region, the first and second sides parallel (Fig. titled ‘Not much left of the original perch’ shows two parallel walls at right angle to a bracket piece);
holes through the first and second sides along an axis at a right angle to the sides (Fig. titled ‘Not much left of the original perch’ shows hole through both walls at a right angle to the sides); and
a tube of a length greater than a dimension across the first and second sides of the bracket (Para. 6 of ‘Process’ section; “The journal will need to have between 1/8” and 1/4” of material past the bearings on each side”), the tube inserted through the holes in the sides of the bracket, centered on the bracket and affixed to the sides of the bracket (Fig. titled ‘The journal needs to be ground smooth after welding…’ shows the tube inserted through the holes, centered on the bracket and affixed to the sides).
Regarding claim 4, the claimed phrase “wherein the tube is affixed by spot welding to the sides of the bracket” is being treated as a product by process limitation; that is the recited process does not impart structural differences to the claimed invention when compared to other methods of affixing. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is 
While claim 4 is a product-by-process claim, DazeCars further discloses that the tube is affixed by spot welding to the sides of the bracket (Para. 7 of ‘Process’ section).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over DazeCars in view of MustangsandMore.
Regarding claim 1, DazeCars discloses a method for constructing a roller spring perch (Fig. titled ‘Aftermarket Spring Perches’), comprising steps of:
cutting holes (Para. 3 of ‘Process’ section; Fig. titled ‘Drill press used to cut 2” hole in perch’) through sides  of a spring perch bracket along an axis at a right angle to Drill press used to cut 2” hole in perch’ and ‘Not much left of original perch’);
cutting a tube (Para. 6 of ‘Process’ section; ‘bearing journal’) having an outside diameter substantially the same as an inside diameter of the holes cut through the sides of the bracket (Fig. titled ‘The journal needs to be ground smooth after welding...’), to a length longer than a dimension across the sides of the bracket (Para. 6 of ‘Process’ section; “The journal will need to have between 1/8” and 1/4” of material past the bearings on each side”); and
The claimed phrase “wherein the tube is affixed by spot welding to the sides of the bracket” is being treated as a product by process limitation; that is the recited process does not impart structural differences to the claimed invention when compared to other methods of affixing. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.
While the above limitation is a product-by-process limitation, DazeCars further discloses inserting the tube through the holes in the sides of the bracket, and spot welding the tube in place (Para. 7 of ‘Process’ section; Figures at end of process section show tube inserted and welded).
DazeCars does not disclose the step of counterboring the tube from each end to an inside diameter and a length to accommodate roller bearings.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by DazeCars by counterboring the tube to accommodate roller bearings as disclosed by MustangsandMore because the counterbores prevent the bearings from sliding into the tube (Second post from MustangsandMore by BLstangin).
	Regarding claim 5, DazeCars does not disclose counterbores from each end of the tube of an inside diameter to accommodate roller bearings.
MustangsandMore teaches (second post in forum from BLstangin) counterbores in a tube for a spring perch from each end of the tube of an inside diameter (implicit that a counterbore a diameter) to accommodate roller bearings.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by DazeCars by adding counterbores to the tube to accommodate roller bearings as disclosed by MustangsandMore because the counterbores prevent the bearings from sliding into the tube (Second post from MustangsandMore by BLstangin).
Regarding claim 6, DazeCars discloses a roller spring perch (Fig. titled ‘Aftermarket Spring Perches’) comprising:
a bracket having a first region for interfacing to a compression spring and to a shock absorber within the compression spring (implicit from title ‘spring perch’), a first side extending at a right angle to the first region along a first edge of the first region, and ‘Not much left of the original perch’ shows two parallel walls at right angle to a bracket piece), and holes through the first and second sides along an axis at a right angle to the sides (Fig. titled ‘Not much left of the original perch’ shows hole through both walls at a right angle to the sides);
a tube of a length greater than a dimension across the first and second sides of the bracket (Para. 6 of ‘Process’ section; “The journal will need to have between 1/8” and 1/4” of material past the bearings on each side”), the tube inserted through the holes in the sides of the bracket, centered on the bracket and affixed to the sides of the bracket (Fig. titled ‘The journal needs to be ground smooth after welding…’ shows the tube inserted through the holes, centered on the bracket and affixed to the sides)
roller bearings press fit into the tube from each end (Para. 5 of ‘Process’ section describes press fitting the bearings into the tube); and
a shaft through the bearings (Para. 8 of ‘Process’ section), extending a common distance on each side from the outer end of the bearings (Fig. titled ‘The width of the journal is too side for the shock studs to fit past it, but only just barely’), ending in a fastener interface for mounting the roller spring perch in an automotive suspension system (Fig. titled ‘Aftermarket Spring Perches’ shows each end of the shaft having a hole with a bolt through it, to mount it to a vehicle suspension system).
DazeCars does not disclose that the tube has counterbores from each end of a depth and diameter to accommodate roller bearings.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by DazeCars by counterboring the tube to accommodate roller bearings as disclosed by MustangsandMore because the counterbores prevent the bearings from sliding into the tube (Second post from MustangsandMore by BLstangin).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DazeCars in view of MustangsandMore, and further in view of Vintage Mustang Forum (VMF).
	Regarding claim 2, DazeCars, modified as above, further discloses the steps of press fitting roller bearings into the counterbores (Para. 5 of ‘Process’ section on DazeCars describes press fitting the bearings into the tube, which MustangsandMore taught to have counterbores at the end); and
	passing a shaft through the bearings (Para. 8 of ‘Process’ section of DazeCars).
	DazeCars, modified as above, does not disclose that the shaft has retainer grooves, or the step of installing retainer clips in the grooves to retain the bearings.
	VMF teaches adding grooves to the shaft (Post #20 from user Woodchuck) and installing retainer clips in the grooves to retain the bearings (Post #20 from user Woodchuck describers using retainer clips in grooves on the shaft, which is in reply to a comment about holding bearings securely on the shaft).
.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach spring perches of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 9 a.m. - 1 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616